DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 7/8/2022.
Claims 1 and 3-4 have been amended.
Claims 10-11 have been cancelled.
Claims 1-9 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for helping to ensure the clarity of the record by clearly stating on the record that the addresses of data stored within the block chain network are encrypted.  The Examiner therefore respectfully withdraws the rejection of claims 1-11 under 35 U.S.C. §112(b) made in the non-final Office action dated 4/8/2022.

Claim Rejections - 35 USC § 103
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization (WIPO) publication WO 2018/109010 ("LIST") in view of USPGPUB 2017/0076518 ("Patterson") and further in view of USPGPUB 2015/0019878 ("Gammel").
As per claim 1, LIST substantially teaches a non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a communication process, the processor being implemented in a data providing node that provides data to a data acquiring node based on a consensus of a plurality of participating nodes, the communication process comprising:
a processor to execute a communication process, the processor being implemented in a data providing node that provides data to a data acquiring node based on a consensus of a plurality of participating nodes of a block chain network: (LIST, Abstract; and paragraph 0005, where the system of LIST is implemented as a blockchain network to share and retrieve data on a network of peer nodes.  As evidenced by the attached non-patent literature "Blockchain, explained," which is not relied upon by the Examiner for any rejection but is merely and only provided as evidence, a blockchain is defined to use a consensus of members participating in the blockchain to achieve consensus about the state and authenticity of a block's contents in a decentralized way.  The Examiner notes that the system of LIST uses a blockchain log and is thus a block chain network.  LIST therefore substantially teaches a processor to execute a communication process, the processor being implemented in a data providing node that provides data to a data acquiring node based on a consensus of a plurality of participating nodes of a block chain network);
dividing the data into N data components, N being an integer equal to or larger than two: (LIST, Abstract; Fig. 2, reference numerals 24 and 25; and paragraphs 0045-0048, where a file that is to be shared with other nodes is first encrypted with the use of a secret key that is unique for each file.  The now-encrypted file is then split into blocks that are then shared among nodes of the system.  The Examiner notes that the now-encrypted file is split into "blocks," which means that the now-encrypted file has been divided into at least two blocks.  LIST therefore substantially teaches dividing the data into N data components, N being an integer equal to or larger than two);
encrypting, when the N data components are stored in different storage areas, data components respectively stored with respective public keys of N participating nodes among the plurality of participating nodes of the block chain network: (LIST, Abstract; Fig. 7; and paragraphs 0051-0052, where data that are to be stored at nodes in the blockchain network of LIST are sent as dedicated messages that are each encrypted with a public key that corresponds to an intended recipient of the message.  The Examiner notes that this encryption using an intended recipient's public key is performed when data is to be stored in a different storage area that corresponds to a storage area of the intended recipient.  LIST therefore substantially teaches encrypting, when the N data components are stored in different storage areas, data components respectively stored with respective public keys of N participating nodes among the plurality of participating nodes of the block chain network). 
LIST does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Patterson teaches consensus based authentication and authorization process.
As per claim 1, Patterson particularly teaches:
and transmitting access right information, via the block chain network, that indicates the data acquiring node has a right to access the data and the encrypted N addresses to the plurality of participating nodes of the block chain network: (Patterson, Abstract; FIG. 3; FIG. 4, reference numerals 325, 420, 425, 430, 433, and 445; FIG. 5, reference numerals 520, 530, 535, 540, 560, and 565; FIG. 16; FIG. 17; and paragraphs 0044-0046, 0058-0062, 0064-0074, and 0102-0104 where the system of Patterson receives requests for authentication and authorization and uses consensus among groups of authenticators and authorizers to determine whether an entity is authorized to (i.e., has a right to) perform a given action (e.g., access data from a data source, such as a television).  When a request to perform the given action is received from a first entity, the system of Patterson consults a group of entities that are designated for authentication (an authentication group) and authorization (an authorization group) to determine whether the first entity may be allowed to perform the given action.  When the group of entities determines whether the first entity is authorized to perform the given action, the determination result is transmitted to the first entity and the first entity may be allowed to perform the given action.  Patterson therefore particularly teaches and transmitting access right information, via the block chain network, that indicates the data acquiring node has a right to access the data and the encrypted N addresses to the plurality of participating nodes of the block chain network).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Patterson and LIST before them before the instant application was effectively filed, to modify the invention of LIST to include the principles of Patterson of consulting other entities to determine if a given entity has authorization to perform an action.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and security by implementing authentication and authorization techniques that provide for more convenient, function, and easy-to-use way for individuals to authenticate each other and authorize actions (Patterson, paragraphs 0001-0003).
Neither LIST nor Patterson appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gammel teaches apparatus and method for memory address encryption.
As per claim 1, Gammel particularly teaches:
encrypting addresses of storage areas in which the data components are respectively stored: (Gammel, Abstract; FIG. 1; and paragraphs 0045-0052, where an input memory address is encrypted to generate an encrypted memory address.  In combination with the combination of Patterson with LIST, which encrypts blocks of data for storage at addresses of nodes within a block chain network, addresses at which encrypted data is stored are encrypted to generate encrypted memory addresses.  The Examiner notes that the disclosure of Gammel does not appear to require a particular address encryption method, so it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to modify the teachings of Gammel to use public keys of nodes within the block chain network to encrypt memory addresses at which data is stored on nodes of the block chain network.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security and flexibility by using the well-known and already-present public key encryption techniques of LIST.  Gammel therefore particularly teaches encrypting addresses of storage areas in which the data components are respectively stored).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gammel, Patterson, and LIST before them before the instant application was effectively filed, to modify the combination of Patterson with LIST to include the principles of Gammel of encrypting memory addresses.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and security by implementing efficient address scrambling techniques that enable high cryptographic strength to improve upon prior art address scrambling techniques (Gammel, paragraphs 0037 and 0073).
As per claim 2, the rejection of claim 1 is incorporated, and LIST further substantially teaches:
wherein the data is divided into N data components by using a Shamir's secret sharing scheme so that the data can be reproduced from K data components among the N data components, K being an integer equal to or smaller than N: (LIST, paragraph 0048, where Shamir's Secret Sharing technique was used to divide data into a total of k portions; at least n portions of the total of k portions are necessary in order to reconstruct (i.e., reproduce) the data divided using Shamir's Secret Sharing technique.  LIST therefore substantially teaches wherein the data is divided into N data components by using a Shamir's secret sharing scheme so that the data can be reproduced from K data components among the N data components, K being an integer equal to or smaller than N).
As per claim 3, LIST substantially teaches a communication device that provides data to a data acquiring node based on a consensus of a plurality of participating nodes, the communication device comprising a processor configured to:
a communication device within a block chain network that provides data to a data acquiring node based on a consensus of a plurality of participating nodes of the block chain network: (LIST, Abstract; and paragraph 0005, where the system of LIST is implemented as a blockchain network to share and retrieve data on a network of peer nodes.  As evidenced by the attached non-patent literature "Blockchain, explained," which is not relied upon by the Examiner for any rejection but is merely and only provided as evidence, a blockchain is defined to use a consensus of members participating in the blockchain to achieve consensus about the state and authenticity of a block's contents in a decentralized way.  The Examiner notes that the system of LIST uses a blockchain log and is thus a block chain network.  LIST therefore substantially teaches a communication device within a block chain network that provides data to a data acquiring node based on a consensus of a plurality of participating nodes of the block chain network);
divide the data into N data components, N being an integer equal to or larger than two: (LIST, Abstract; Fig. 2, reference numerals 24 and 25; and paragraphs 0045-0048, where a file that is to be shared with other nodes is first encrypted with the use of a secret key that is unique for each file.  The now-encrypted file is then split into blocks that are then shared among nodes of the system.  The Examiner notes that the now-encrypted file is split into "blocks," which means that the now-encrypted file has been divided into at least two blocks.  LIST therefore substantially teaches divide the data into N data components, N being an integer equal to or larger than two);
encrypt, when the N data components are stored in different storage areas, data components respectively stored with respective public keys of N participating nodes among the plurality of participating nodes of the block chain network: (LIST, Abstract; Fig. 7; and paragraphs 0051-0052, where data that are to be stored at nodes in the blockchain network of LIST are sent as dedicated messages that are each encrypted with a public key that corresponds to an intended recipient of the message.  The Examiner notes that this encryption using an intended recipient's public key is performed when data is to be stored in a different storage area that corresponds to a storage area of the intended recipient.  LIST therefore substantially teaches encrypt, when the N data components are stored in different storage areas, data components respectively stored with respective public keys of N participating nodes among the plurality of participating nodes of the block chain network). 
LIST does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Patterson teaches consensus based authentication and authorization process.
As per claim 3, Patterson particularly teaches:
and transmit access right information, via the block chain network, that indicates the data acquiring node has a right to access the data and the encrypted N addresses to the plurality of participating nodes of the block chain network: (Patterson, Abstract; FIG. 3; FIG. 4, reference numerals 325, 420, 425, 430, 433, and 445; FIG. 5, reference numerals 520, 530, 535, 540, 560, and 565; FIG. 16; FIG. 17; and paragraphs 0044-0046, 0058-0062, 0064-0074, and 0102-0104 where the system of Patterson receives requests for authentication and authorization and uses consensus among groups of authenticators and authorizers to determine whether an entity is authorized to (i.e., has a right to) perform a given action (e.g., access data from a data source, such as a television).  When a request to perform the given action is received from a first entity, the system of Patterson consults a group of entities that are designated for authentication (an authentication group) and authorization (an authorization group) to determine whether the first entity may be allowed to perform the given action.  When the group of entities determines whether the first entity is authorized to perform the given action, the determination result is transmitted to the first entity and the first entity may be allowed to perform the given action.  Patterson therefore particularly teaches and transmit access right information, via the block chain network, that indicates the data acquiring node has a right to access the data and the encrypted N addresses to the plurality of participating nodes of the block chain network). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Patterson and LIST before them before the instant application was effectively filed, to modify the invention of LIST to include the principles of Patterson of consulting other entities to determine if a given entity has authorization to perform an action.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and security by implementing authentication and authorization techniques that provide for more convenient, function, and easy-to-use way for individuals to authenticate each other and authorize actions (Patterson, paragraphs 0001-0003).
Neither LIST nor Patterson appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gammel teaches apparatus and method for memory address encryption.
As per claim 3, Gammel particularly teaches:
encrypt addresses of storage areas in which the data components are respectively stored: (Gammel, Abstract; FIG. 1; and paragraphs 0045-0052, where an input memory address is encrypted to generate an encrypted memory address.  In combination with the combination of Patterson with LIST, which encrypts blocks of data for storage at addresses of nodes within a block chain network, addresses at which encrypted data is stored are encrypted to generate encrypted memory addresses.  The Examiner notes that the disclosure of Gammel does not appear to require a particular address encryption method, so it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to modify the teachings of Gammel to use public keys of nodes within the block chain network to encrypt memory addresses at which data is stored on nodes of the block chain network.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security and flexibility by using the well-known and already-present public key encryption techniques of LIST.  Gammel therefore particularly teaches encrypt addresses of storage areas in which the data components are respectively stored).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gammel, Patterson, and LIST before them before the instant application was effectively filed, to modify the combination of Patterson with LIST to include the principles of Gammel of encrypting memory addresses.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and security by implementing efficient address scrambling techniques that enable high cryptographic strength to improve upon prior art address scrambling techniques (Gammel, paragraphs 0037 and 0073).
As per claim 4, LIST substantially teaches a communication method that provides data to a data acquiring node based on a consensus of a plurality of participating nodes, the communication method comprising: 
a communication method that provides data to a data acquiring node based on a consensus of a plurality of participating nodes of a block chain network: (LIST, Abstract; and paragraph 0005, where the system of LIST is implemented as a blockchain network to share and retrieve data on a network of peer nodes.  As evidenced by the attached non-patent literature "Blockchain, explained," which is not relied upon by the Examiner for any rejection but is merely and only provided as evidence, a blockchain is defined to use a consensus of members participating in the blockchain to achieve consensus about the state and authenticity of a block's contents in a decentralized way.  The Examiner notes that the system of LIST uses a blockchain log and is thus a block chain network.  LIST therefore substantially teaches a communication method that provides data to a data acquiring node based on a consensus of a plurality of participating nodes of a block chain network); 
dividing the data into N data components, N being an integer equal to or greater than two: (LIST, Abstract; Fig. 2, reference numerals 24 and 25; and paragraphs 0045-0048, where a file that is to be shared with other nodes is first encrypted with the use of a secret key that is unique for each file.  The now-encrypted file is then split into blocks that are then shared among nodes of the system.  The Examiner notes that the now-encrypted file is split into "blocks," which means that the now-encrypted file has been divided into at least two blocks.  LIST therefore substantially teaches dividing the data into N data components, N being an integer equal to or greater than two);
encrypting, when the N data components are stored in different storage areas, data components respectively stored with respective public keys of N participating nodes among the plurality of participating nodes of the block chain network: (LIST, Abstract; Fig. 7; and paragraphs 0051-0052, where data that are to be stored at nodes in the blockchain network of LIST are sent as dedicated messages that are each encrypted with a public key that corresponds to an intended recipient of the message.  The Examiner notes that this encryption using an intended recipient's public key is performed when data is to be stored in a different storage area that corresponds to a storage area of the intended recipient.  LIST therefore substantially teaches encrypting, when the N data components are stored in different storage areas, data components respectively stored with respective public keys of N participating nodes among the plurality of participating nodes of the block chain network). 
LIST does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Patterson teaches consensus based authentication and authorization process.
As per claim 4, Patterson particularly teaches:
and transmitting access right information, via the block chain network, that indicates the data acquiring node has a right to access the data and the encrypted N addresses to the plurality of participating nodes of the block chain network: (Patterson, Abstract; FIG. 3; FIG. 4, reference numerals 325, 420, 425, 430, 433, and 445; FIG. 5, reference numerals 520, 530, 535, 540, 560, and 565; FIG. 16; FIG. 17; and paragraphs 0044-0046, 0058-0062, 0064-0074, and 0102-0104 where the system of Patterson receives requests for authentication and authorization and uses consensus among groups of authenticators and authorizers to determine whether an entity is authorized to (i.e., has a right to) perform a given action (e.g., access data from a data source, such as a television).  When a request to perform the given action is received from a first entity, the system of Patterson consults a group of entities that are designated for authentication (an authentication group) and authorization (an authorization group) to determine whether the first entity may be allowed to perform the given action.  When the group of entities determines whether the first entity is authorized to perform the given action, the determination result is transmitted to the first entity and the first entity may be allowed to perform the given action.  Patterson therefore particularly teaches and transmitting access right information, via the block chain network, that indicates the data acquiring node has a right to access the data and the encrypted N addresses to the plurality of participating nodes of the block chain network). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Patterson and LIST before them before the instant application was effectively filed, to modify the invention of LIST to include the principles of Patterson of consulting other entities to determine if a given entity has authorization to perform an action.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and security by implementing authentication and authorization techniques that provide for more convenient, function, and easy-to-use way for individuals to authenticate each other and authorize actions (Patterson, paragraphs 0001-0003).
Neither LIST nor Patterson appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gammel teaches apparatus and method for memory address encryption.
As per claim 4, Gammel particularly teaches: 
encrypting addresses of storage areas in which the data components are respectively stored: (Gammel, Abstract; FIG. 1; and paragraphs 0045-0052, where an input memory address is encrypted to generate an encrypted memory address.  In combination with the combination of Patterson with LIST, which encrypts blocks of data for storage at addresses of nodes within a block chain network, addresses at which encrypted data is stored are encrypted to generate encrypted memory addresses.  The Examiner notes that the disclosure of Gammel does not appear to require a particular address encryption method, so it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to modify the teachings of Gammel to use public keys of nodes within the block chain network to encrypt memory addresses at which data is stored on nodes of the block chain network.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security and flexibility by using the well-known and already-present public key encryption techniques of LIST.  Gammel therefore particularly teaches encrypting addresses of storage areas in which the data components are respectively stored).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gammel, Patterson, and LIST before them before the instant application was effectively filed, to modify the combination of Patterson with LIST to include the principles of Gammel of encrypting memory addresses.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and security by implementing efficient address scrambling techniques that enable high cryptographic strength to improve upon prior art address scrambling techniques (Gammel, paragraphs 0037 and 0073).
As per claim 8, the rejection of claim 4 is incorporated, and LIST further substantially teaches:
wherein the data is encrypted with a public key of the data acquiring node before the data is divided into N data components: (LIST, Abstract; Fig. 7; and paragraphs 0051-0052, where data that are to be stored at nodes in the blockchain network of LIST are sent as dedicated messages that are each encrypted with a public key that corresponds to an intended recipient of the message.  The Examiner notes that this encryption using an intended recipient's public key is performed when data is to be stored in a different storage area that corresponds to a storage area of the intended recipient.  The Examiner notes that the addresses used to store the encrypted data across different nodes may be considered encrypted addresses because the addresses store encrypted data.  The Examiner further notes that a public key of an intended recipient is used to encode data prior to sending the data to the recipient.  LIST therefore substantially teaches wherein the data is encrypted with a public key of the data acquiring node before the data is divided into N data components).
As per claim 9, the rejection of claim 4 is incorporated, and LIST further substantially teaches:
wherein the data is encrypted with a common key before the data is divided into N data components, and the common key is encrypted with a public key of the data acquiring node and is transmitted to the data acquiring node: (LIST, Abstract; Fig. 7; and paragraphs 0051-0052, where data that are to be stored at nodes in the blockchain network of LIST are sent as dedicated messages that are each encrypted with a public key that corresponds to an intended recipient of the message.  The Examiner notes that this encryption using an intended recipient's public key is performed when data is to be stored in a different storage area that corresponds to a storage area of the intended recipient.  The Examiner notes that the addresses used to store the encrypted data across different nodes may be considered encrypted addresses because the addresses store encrypted data.  The Examiner further notes that a public key of an intended recipient is used to encode data prior to sending the data to the recipient.  LIST therefore substantially teaches wherein the data is encrypted with a common key before the data is divided into N data components, and the common key is encrypted with a public key of the data acquiring node and is transmitted to the data acquiring node).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO publication WO 2018/109010 ("LIST") in view of USPGPUB 2017/0076518 ("Patterson") in view of USPGPUB 2015/0019878 ("Gammel") and further in view of U.S. Patent No. 7,685,206 ("Mathew").
As per claim 5, the rejection of claim 4 is incorporated, but none of LIST, Patterson, or Gammel appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Mathew teaches authorization and access control service for distributed network resources.
As per claim 5, Mathew particularly teaches: 
wherein when each of the participating nodes receives from the data acquiring node a data acquiring request that requests acquisition of the data, each of the plurality of participating nodes: confirms that the data acquiring node has a right to access the data by using the access right information; decrypts the encrypted N addresses with an own private key; and transmits an address obtained by the decryption to the data acquiring node: (Mathew, column 3, lines 21-39, where an authorization service of Mathew is used to confirm that a requesting entity has authorization to use a given service.  In other words, after confirming that a requesting entity has the right to access a given resource, the requesting entity is given access to the given resource.  The Examiner notes that requested data is stored in encrypted format (encrypted using a public key of a node storing the data) and thus must be decrypted using the node's private key before transmission to a requesting node (or else the requesting node will not be able to decrypt the data).  Following decryption using the node's private key, the requested data is transmitted to a requesting node after confirming the requesting node is authorized to access the requested data.  Mathew therefore particularly teaches wherein when each of the participating nodes receives from the data acquiring node a data acquiring request that requests acquisition of the data, each of the plurality of participating nodes: confirms that the data acquiring node has a right to access the data by using the access right information; decrypts the encrypted N addresses with an own private key; and transmits an address obtained by the decryption to the data acquiring node).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Mathew, Gammel, Patterson, and LIST before them before the instant application was effectively filed, to modify the combination of Gammel with the combination of Patterson with LIST to include the principles of Mathew of confirming authorization prior to granting access to a resource.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system security by implementing access control techniques that increase the granularity and manageability of access control (Mathew, column 1, line 59, to column 2, line 3). 
As per claim 6, the rejection of claim 5 is incorporated, and LIST further substantially teaches:
wherein the data acquiring node uses addresses received from two or more of the plurality of participating nodes to acquire corresponding data components from the storage areas: (LIST, paragraph 0048, where Shamir's Secret Sharing technique was used to divide data into a total of k portions; at least n portions of the total of k portions are necessary in order to reconstruct (i.e., reproduce) the data divided using Shamir's Secret Sharing technique.  The Examiner notes that the data used to reconstruct the data divided using Shamir's Secret Sharing technique is by definition retrieved from at least two storage addresses in order to reconstruct the data.  LIST therefore substantially teaches wherein the data acquiring node uses addresses received from two or more of the plurality of participating nodes to acquire corresponding data components from the storage areas).
As per claim 7, the rejection of claim 6 is incorporated, and LIST further substantially teaches:
wherein when the data is divided into N data components using a Shamir's secret sharing scheme so that the data can be reproduced from K data components among the N data components, the data acquiring node reproduces the data by obtaining K or more data components from the storage regions by using addresses received from K or more of the plurality of participating nodes: (LIST, paragraph 0048, where Shamir's Secret Sharing technique was used to divide data into a total of k portions; at least n portions of the total of k portions are necessary in order to reconstruct (i.e., reproduce) the data divided using Shamir's Secret Sharing technique.  The Examiner notes that the data used to reconstruct the data divided using Shamir's Secret Sharing technique is by definition retrieved from at least two storage addresses in order to reconstruct the data.  LIST therefore substantially teaches wherein when the data is divided into N data components using a Shamir's secret sharing scheme so that the data can be reproduced from K data components among the N data components, the data acquiring node reproduces the data by obtaining K or more data components from the storage regions by using addresses received from K or more of the plurality of participating nodes). 

Response to Arguments
In the Remarks dated 7/8/2022, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests encrypting addresses at which data is stored within a block chain network.
Applicant's arguments dated 7/8/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The new Gammel reference, in combination with the prior art of record, clearly teaches encryption of memory addresses prior to storing data, such as in a block chain network of the proposed combination of Gammel with the prior art of record.  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135